Title: To Benjamin Franklin from John Shaffer, 10 October 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            
              Sir
              Paris ce 10 8bre 83
            
            Your answer to my letter of yesterday has threwn me in the most unhappe Situation,—if you will Not do aney thing for me to Relive me from my Pain—for god Sake have Pitte upon my unhappe Situation I have No bread Even to Eat and Not a farthing in my Pocket if you will Lend me Ever so Small a Sum it will confer the greatest obligations upon me if you Refuse me this feavour I shall perrish for want of Nessisarys—it is 8 days that I have Not Eat aney thing but the black bread of the Prison, and I am Sick in bead— Belive me Sir that the bill I inclose upon my father will be paid wech will Reimburs the money that you was Kind Enough to Lend me it will be the Greatest obligation Confered upon an unhappe Country man do Not Refuse me let me intreat you to Send if it is Ever So Small Sum by the bearrer as it will prevent me from Pireshing.
            I hae the honour to be with Respect Your Exelenceys Most Obedient and Very humble Servant
            
              J Schaffer
            
          
          
            if you Exelency Should be disposed To Render me the Service I ask—if it is Ever so Samall a Sum you will be Kind Enough to Send it by the bearrer
            
            His Exelency Docter Franklin
          
         
          Addressed: A Monsieur / Monsieur Frankline / Ambasedeuer a la Cour de france / a Son Lhotel / A Passy
        